                                                  Case 18-40443-KKS               Doc 60      Filed 01/18/19        Page 1 of 2

                                                                                      Form 1                                                                                  Page: 1

                                                        Individual Estate Property Record and Report
                                                                         Asset Cases
Case Number:          18-40443TLH4 KKS                                                           Trustee: (290720)           SHERRY CHANCELLOR
Case Name:            Unger, Roger L.                                                            Filed (f) or Converted (c): 08/20/18 (f)
                                                                                                 §341(a) Meeting Date:       09/24/18
Period Ending:        12/31/18                                                                   Claims Bar Date:            12/27/18

                                 1                                           2                          3                          4                    5                     6

                       Asset Description                                  Petition/            Estimated Net Value             Property            Sale/Funds           Asset Fully
            (Scheduled And Unscheduled (u) Property)                    Unscheduled       (Value Determined By Trustee,       Abandoned            Received by       Administered (FA)/
                                                                           Values            Less Liens, Exemptions,      OA=§554(a) abandon.       the Estate        Gross Value of
Ref. #                                                                                           and Other Costs)                                                    Remaining Assets

 1       504 Truett Drive, Tallahassee, FL 32303-0000, Le                   77,000.00                            0.00                                        0.00              5,000.00

 2       Small Lot Wakulla County, Crawfordville, FL 3232                     2,000.00                       2,000.00                                        0.00              2,000.00

 3       Cash                                                                    100.00                          0.00                                        0.00                    FA

 4       Deposits of money: Florida Commerce Credit Union                    Unknown                             0.00                                        0.00                    FA

 5       Deposits of money: Bank of America                                  Unknown                             0.00                                        0.00                    FA

 6       2002 MacBook and iPad                                                   200.00                          0.00                                        0.00                    FA

 7       Jackets, sportswear, undergarments, shirts, shor                        200.00                          0.00                                        0.00                    FA
 8       2 watches                                                               700.00                          0.00                                        0.00                    FA

 9       Golf clubs                                                              200.00                          0.00                                        0.00                    FA

10       2011 Toyota Sequoia, 135000 miles, Vehicle is in                   10,000.00                            0.00                                        0.00                    FA

10       Assets          Totals (Excluding unknown values)                 $90,400.00                       $2,000.00                                       $0.00             $7,000.00


     Major Activities Affecting Case Closing:
              sell real prop through BK global- ALSO try sell lot in Wakulla.
              Waiting on receipt of authority to release social security number so we can move forward with selling the property. DAH
              BK Global wants to be able to contact the debtor directly to view and list the house called Margaret at E. Way''s office 10/30/18 re: the direct contact.
              Sarah is looking at at the Wakulla property and will get back with us soon on a possible listing price. 10/18/18
              Working with BK Global on the former homestead property. Sarah said the Crawfordville property is probably worth $2,000 to $2,500.00 DAH 11/6/18
              BK Global is trying to get into the house, the Debtor's friends who are staying there won't allow it. BK Global is informing them that the Trustee wants immediate
              access to the property. Emailing Sarah for a listing agreement on the Crawfordville property. 12/12/18




                                                                                                                                                    Printed: 01/17/2019 02:55 PM   V.14.14
                                               Case 18-40443-KKS           Doc 60    Filed 01/18/19         Page 2 of 2

                                                                                Form 1                                                                            Page: 2

                                                     Individual Estate Property Record and Report
                                                                      Asset Cases
Case Number:       18-40443TLH4 KKS                                                     Trustee: (290720)           SHERRY CHANCELLOR
Case Name:         Unger, Roger L.                                                      Filed (f) or Converted (c): 08/20/18 (f)
                                                                                        §341(a) Meeting Date:       09/24/18
Period Ending:     12/31/18                                                             Claims Bar Date:            12/27/18

                              1                                        2                       3                          4                  5                    6

                     Asset Description                              Petition/          Estimated Net Value             Property         Sale/Funds          Asset Fully
          (Scheduled And Unscheduled (u) Property)                Unscheduled     (Value Determined By Trustee,       Abandoned         Received by      Administered (FA)/
                                                                     Values          Less Liens, Exemptions,      OA=§554(a) abandon.    the Estate       Gross Value of
Ref. #                                                                                   and Other Costs)                                                Remaining Assets

    Initial Projected Date Of Final Report (TFR): November 11, 2018                 Current Projected Date Of Final Report (TFR): February 3, 2019




                                                                                                                                        Printed: 01/17/2019 02:55 PM   V.14.14
